Title: John Adams to Franklin and Jefferson, 20 June 1785
From: Adams, John
To: Franklin, Benjamin,Jefferson, Thomas



Gentlemen
Bath Hotel Westminster June 20. 1785.

Let me request of you, to turn your Attention as soon as possible to the Subject of a Treaty of Commerce between the United States of America and Great Britain, and transmit to me, a Project that you would advise me to propose in the first Instance. For my own Part I like the Plan agreed on with Prussia so well, that I must request you to send me a Copy of it, and with such Changes as you may advise me to adopt I should be for proposing that. With great Respect &c.
